ORDER

PER CURIAM.
Kenneth G. Charron appeals from the denial of his “Motion to File Untimely Post-Conviction Relief Motion Because of Abandonment and Conflict of Interest of 27.26 Post-Conviction Counsel Under Missouri Supreme Court Rule 27.26(h)” without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).